Citation Nr: 0303784	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 50 percent evaluation, effective from February 
1994.

The veteran's claim in regard to the appropriate rating for 
her service-connected PTSD is based on disagreement with the 
initial rating assigned following a grant of service 
connection; thus, the whole period is for consideration and 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In May 2001, the Board remanded the veteran's claim to the RO 
for further development, to include a VA examination.  The 
requested development has been completed and the case is 
ready for final appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In regard to the appellant's claim for an evaluation in 
excess of 50 percent for PTSD, the former schedular criteria, 
which were codified at 38 C.F.R. §§ 4.16 (c), 4.132, 
Diagnostic Code 9411 (1996), are more favorable to the 
appellant and have been applied in this case.

3.  The veteran's service-connected PTSD is productive of 
total occupational impairment.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a 100 percent schedular evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Furthermore, the Board is of the opinion 
that the new law and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).   

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised her of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the respective 
determinations were made.  In a June 2001 letter, the veteran 
was informed of the recent enactment of the VCAA, and was 
apprised of the evidence necessary to substantiate her claim.  
The RO requested that she identify any outstanding evidence 
that would substantiate her claim, and she was provided with 
copies of the appropriate release forms that she needed to 
return.  The RO noted that VA would make reasonable efforts 
to obtain relevant evidence; however, she was responsible for 
submitting the evidence.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate her claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating any claim adjudicated herein.  VA treatment 
records have been associated with the file and the veteran 
was afforded numerous VA examinations for her PTSD.  Private 
medical records were associated with the file, and the 
veteran has not identified any evidence which has a bearing 
on this case that has not been obtained.  In any event, in 
light of the award of a 100 percent schedular evaluation for 
service-connected PTSD in the decision below, there is no 
prejudice to the veteran in proceeding with the appeal 
without remanding to the RO for specific consideration of the 
new law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran filed a claim for service connection for PTSD, 
alleging that she was raped by an army recruiter in service 
sometime in mid-December 1970 to mid-January 1971 during a 
period of leave.  The veteran's service medical records were 
negative for any report of rape or sexual assault. From 
January 1971 to May 1971, the veteran reported to the 
outpatient clinic approximately 13 times.  She had numerous 
complaints, including constipation, upset stomach, backache, 
feeling weak and run-down, inability to sleep, abdominal 
cramps, dizziness, nausea, and vomiting.  A note from April 
1971 showed a conclusion of psychosomatic reaction. During 
her separation examination, the veteran reported depression 
or excessive worry and nervous trouble.

A certificate dated in March 1971 related the findings from a 
psychiatric examination and the examiner's conclusions.  It 
was noted that the veteran presented with a background of 
marked social inadaptability prior to entering service.  She 
had multiple family problems and considerable difficulty in 
peer relationships.  During active duty, she exhibited low 
tolerance for frustration in peer relationships and generally 
lacked motivation to involve herself harmoniously in work 
relationships. The veteran was diagnosed with immature 
personality and reaction to situational stress of military 
life, not amenable to treatment.  It was recommended that she 
be administratively separated from service.  A letter dated 
in April 1971 from the veteran's commander showed that the 
veteran had been counseled on several occasions in March 1971 
since her assignment to that duty post.  The commander 
indicated that her duty performance had been marginal.  
However, all of the veteran's conduct and efficiency ratings 
were excellent.  The commander recommended discharge.  
Service records show that the veteran was administratively 
discharged in May 1971 as unsuitable for service due to 
character or behavior disorder.

Post-service evidence shows that the veteran was hospitalized 
in June 1972.  At that time, a diagnosis of an inadequate 
personality was entered at discharge. 

In support of her claim, the veteran has submitted statements 
from her private psychiatrist, a psychologist, and a social 
worker.  Each individual expressed the opinion that the 
veteran suffered from PTSD and that the disorder resulted 
from being raped in service.  The psychologist asserted that 
the veteran was misdiagnosed during hospitalizations in the 
1970s and 1980s.

The diagnosis of PTSD was confirmed by a VA psychiatric 
examination performed in June 1993.  At that time, a Global 
Assessment Functioning Score (GAF) of 40 was recorded. 

Turning to the more recent evidence of record, in the 
appealed April 2000 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 50 
percent evaluation, effective from February 22, 1994.  The RO 
based this grant on evidence showing a verified in-service 
stressor and the results of a January 1999 VA psychiatric 
examination.  During this examination, the examiner noted 
that the veteran usually stared down or at him.  The examiner 
recounted that the veteran did not answer many questions and 
that she was very reluctant to answer questions even with a 
lot of encouragement.  The examiner related that at times, 
the veteran either gave a nod, one word answers (i.e., 
"yes" or "no") or a very short answer with two or three 
words.  When asked if she had been raped in service, the 
veteran nodded her head.  The veteran reportedly experienced 
flashbacks, nightmares, some sleep impairment, a tendency to 
avoid people, depression, and a "fair" appetite.  The 
veteran also had "decreased" concentration and some 
tiredness.  When the examiner asked about the veteran's 
interest in activities, the veteran stated, "yes."  The 
veteran denied feelings of worthlessness, hallucinations, 
delusions, and alcohol and illicit drug abuse.  The examiner 
related that the veteran's records showed that the veteran 
reported symptoms, such as daily recollections of the rape 
seven times a week, flashbacks, hypervigilance, remembrance 
of cues of the rape by Christmas time and shopping season, 
depression, poor sleep, insomnia, anxiety, memory lapse, slow 
memory, perseverative responses, a history of overdose of 
medication, cutting her wrists, feelings of unreality, 
concrete thinking, confusion, job difficulty with multiple 
job changes and getting fired, avoidance of crowds and male 
individuals, and impaired functioning.  The examiner reported 
that the veteran was unemployed and that she had no close 
friends.  The veteran reported having received Social 
Security benefits since 1985.  

A mental status examination in January 1999 revealed that the 
veteran appeared clean with staring behavior and that she was 
reserved.  She was dressed appropriately.  The veteran was 
noted to have been intermittently and briefly cooperative and 
that there were many times when she did not answer questions, 
but stared at the interviewer.  Her eye contact was 
intermittent.  There were no abnormal body movements.  The 
veteran was alert and oriented in all spheres.  Her speech 
was soft, brief and occasional.  The examiner related that it 
was difficult to get an answer from the veteran and that she 
usually stared down or at him.  As noted previously, the 
veteran usually answered with either a nod, a "yes" or a 
very short answer with two or three words with no elaboration 
even with encouragement.  The veteran's thought form showed 
no spontaneous flow of conversation.  The examiner indicated 
that if the veteran answered a question, it was goal-
oriented.  There was no evidence of any incoherence and no 
looseness of association.  Her mood was described as 
"depressed some."  Her affect was flat.  The veteran's 
thought content was markedly poor.  She denied having any 
hallucinations, delusions or manic symptoms.  The veteran was 
able to remember pertinent facts, such as her address and 
social security numbers.  In summary, the examiner concluded 
that a diagnosis of PTSD was supported by the inservice 
sexual trauma.  An Axis I diagnosis of chronic PTSD was 
entered by the examiner.  A GAF score of 50 was recorded. 

When examined by VA in July 2000,  the veteran was noted to 
have been casually dressed and groomed.  The examiner noted 
that the veteran looked down to the floor most of the time 
and that she avoided eye contact.  The examiner also related 
that the veteran spoke only when spoken to and then only with 
one or two word responses.  Her affect was constricted.  The 
veteran's mood was depressed.  She stated that she only ate 
once a day.  She reported that she slept one or two hours a 
night.  She reported having occasional crying spells.  The 
veteran indicated that she had had some suicidal thoughts in 
the past, but none at the time of the examination.  The 
veteran denied having any homicidal ideation.  There was 
evidence of psychomotor retardations.  She stated that her 
energy level was decreased.  She reported that she had no 
interest in sex.  She denied having any mood swings.  The 
veteran denied having any focused or panic attacks.  
Hyperventilation was not observed.  She denied having any 
obsessions or compulsions.  The veteran indicated that she 
had frequent intrusive thoughts and nightmares about the rape 
during service.  
During the July 2000 VA examination, the veteran was alert, 
and oriented in all spheres.  Her intellectual level based on 
her vocabulary appeared to be within the average range.  
There was no evidence of any problems with cognition.  The 
veteran was able to balance her checkbook, make change and 
make purchase decisions.  Her insight and judgment were fair.  
Her speech was logical, relevant, and coherent.  There was no 
evidence of looseness of associations, tangentiality, or 
circumstantiality.  No preservative speech was observed.  She 
denied having any hallucinations or delusions.  The veteran 
admitted to having some paranoid ideation.  There were no 
ideas of reference.  The veteran was noted to have lived with 
her elderly mother and disabled brother.  The veteran 
indicated that her mother performed most of the household 
chores.  The veteran reported that she had a drivers license 
and was able to drive to her appointments.  The veteran did 
not have any hobbies.  She denied having any friends and 
watching television.  An Axis I diagnosis of PTSD was 
recorded.  An Axis II diagnosis of personality disorder, not 
otherwise specified with passive aggressive and dependent 
traits was also recorded.  It was the examiner's assessment 
that the veteran demonstrated a moderately severe form of 
PTSD manifested by frequent intrusive thoughts and nightmares 
about the inservice rape.  The examiner noted that the 
veteran had not been able to hold much of a job since her 
discharge from service, that she lived with her mother, was 
in receipt of Social Security disability benefits, and did 
not relate well to others.  The examiner felt that the 
veteran would not be able to withstand the stress and 
pressures associate with the day to day work activity.  It 
was noted that she was able to follow simple, one or two step 
commands.  

A VA outpatient report reflects that the veteran reported 
having symptoms associated with her PTSD which are consistent 
with those previously reported in this decision.  A mental 
status examination in July 2000 revealed that the veteran was 
well groomed, had poor eye contact, and was difficult to 
assess cooperativity.  Her affect was restricted.  Her mood 
was dysphoric and anxious.  She spoke with decreased prosody.  
Her thought process was linear, logical and slow.  Her 
thought content denied any suicidal or homicidal ideation.  
There was no evidence of psychomotor agitation or psychosis.  
There was some evidence of short term memory deficits noted 
and some possible long-term deficits as well.  The veteran's 
insight and judgment were fair to good.  An Axis I diagnosis 
of chronic PTSD to include panic attacks was recorded.  An 
Axis V diagnosis of 25 was recorded.  

VA outpatient reports, dating from January to May 2001 
reflect that when seen in January 2001, the veteran reported 
having insomnia at night, and of being depressed and tired 
during the days.  She related that she had some nightmares 
and that she woke up diaphoretic.  The veteran reported 
having recently gained some weight.  A mental status 
examination revealed that the veteran had poor eye contact.  
Her affect was restricted.  Her mood was dysphoric.  The 
veteran's thought process was linear and logical.  There was 
no evidence of homicidal or suicidal ideation and no evidence 
of psychosis.  Her cognition was grossly intact with the 
exception of some impaired concentration.  There was some 
psychomotor retardation.  Axis I diagnoses of PTSD, chronic, 
including panic attacks and dysthymic disorder, rule out 
major depressive disorder were recorded.  A GAF score of 40 
was recorded.  

When seen in February 2001, prior to foot surgery, the 
veteran became mute and did not respond to questions posed by 
the podiatrist and anesthesiologist, who phoned a 
psychiatrist to retrieve information about the veteran's 
psychiatric condition.  The veteran came to the clinic with a 
friend, someone with whom she had been living over the 
previous couple of weeks.  The veteran would sometimes smile 
and would frequently look and stare at her friend.  The 
treating physician noted that the veteran's brother was ill, 
that her mother had recently died and that the appellant was 
responsible for the estate.  A mental status examination 
revealed that the veteran looked around the room a lot and 
occasionally maintained eye contact.  Her affect was 
restricted.  Her mood seemed euthymic.  Her thought process 
was linear and logical when she spoke.  However, there might 
have been some evidence of thought blocking.  There was no 
evidence of suicidal or homicidal ideation or psychosis. The 
veteran's cognition was difficult to assess because of her 
refusal to speak.  The psychiatrist noted that the veteran 
exhibited some facial movements and looked around the room a 
lot, mostly at her friend.  Assessments of chronic PTSD to 
include panic attacks and dysthymic disorder, rule out major 
depressive disorder were recorded.  A GAF score of 40 was 
recorded. 

An April 2001 VA outpatient report reflects that the veteran 
had poor eye contact, looked around the room frequently, had 
a restricted affect and a dysphoric mood.  The veteran's 
speech was somewhat halting.  Her thought process seemed 
linear and logical.  There was no evidence of any homicidal 
or suicidal ideation or psychosis.  Her cognition was 
somewhat distracted.  Assessments of chronic PTSD, dysthymic 
disorder and rule out major depressive and cognitive 
disorders were recorded.  A GAF score of 45 was recorded. 

An August 2001 VA fee basis examination report reflects that 
the veteran's claims file was reviewed by the examiner.  The 
examiner noted that the veteran had been disabled since 1985 
due to her mental illness and that her last job was in 1990.   
The veteran reported that she was single and had never 
married.  She related that over the years, she did not have 
any close relationship with family and other people.  She 
related that she isolated herself, did not do much of 
anything and could not stand to be around people or 
strangers.  The veteran related that she spent most of her 
time inside her home and denied having any social life.  A 
mental status examination revealed that the veteran was alert 
and oriented.  She was dressed and groomed casually.  She was 
anxious.  The veteran's speech was very low in volume but 
goal-directed, not pressured and coherent.  The veteran's 
mood was very depressed and anxious.  Her affect was guarded.  
The veteran did not exhibit any psychomotor symptoms.  She 
denied having any suicidal or homicidal ideation, but 
admitted to having occasional suicidal ideation with no 
active plan.  The veteran also denied having any auditory or 
visual hallucinations.  Her knowledge base was intact.  Her 
abstraction was impaired.  The veteran's insight and judgment 
were intact.  On a mini mental status examination, the 
veteran scored 27 out of 30.  She missed the day, date and 
was unable to recall one object after five minutes.  Axis I 
diagnoses of chronic and severe PTSD, major depressive 
disorder, and recurrent and generalized anxiety disorder were 
recorded.  An Axis II diagnosis of personality disorder, not 
otherwise specified was entered.  The examiner noted at the 
time of the interview, the veteran's GAF was 40-45, and that 
when symptoms were less fulminant, the appellant's GAF would 
still be 50-55.  

The examiner in August 2001 concluded that the veteran had 
intense psychological distress, tended to isolate herself, 
had no social life, had severe anhedonia, felt very detached 
and estranged from others, and had difficulty concentrating 
and remembering things.  It was the opinion of the examiner 
that the veteran's PTSD and depression had a tremendous 
impact on her social and occupational functioning.  The 
examiner concluded that the veteran was not employable at 
that time. 

Statements, submitted by the veteran's friends and family 
members, dated in October 2002, reflect how the appellant's 
PTSD had affected her life and those around her.  In this 
regard, the veteran's brother indicated that the appellant 
was unable to take care of him despite his physical 
limitations.  The veteran's friend indicated that the 
appellant had been living with her since her mother died and 
that she had problems with fear and memory loss.  In this 
regard, it was noted that the veteran would forget to take 
her medication or would take the incorrect amount.  

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411.  
By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (2002). Regarding 
the question of whether the former or newly revised 
diagnostic criteria for PTSD apply to the appellant's case, 
the Board observes that where the law or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Since the 
veteran submitted her claim for service connection for PTSD 
in February 1994, the appellant's claim must be evaluated 
under both the former and newly revised rating criteria to 
determine which version is most favorable to her.

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of her social and industrial adaptability. 38 
C.F.R. §§ 4.129, 4.130 (1996).  A 50 percent evaluation is 
for application where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the revised criteria, the General Rating Formula for 
Mental Disorders is as follows:  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the Board believes that the 100 
percent rating should be assigned as of the initial date of 
service connection, February 22, 1994.  The Board bases this 
conclusion of the evidence of record, which does not indicate 
that the veteran's PTSD symptomatology has changed 
appreciably since that time. Indeed, the medical evidence 
appears to indicate that the veteran's PTSD has been at the 
same approximate level of severity since 1994.

Analysis

A review of the evidence reflects that the veteran has sought 
continuous private and VA treatment for PTSD.  The veteran 
was diagnosed with PTSD and her GAF scores ranged from a high 
of 51 to a low of 25, when seen at the VA outpatient clinic 
in July 2000.  The reports of the three most recent VA 
examinations in 1999, 2000 and 2001 reflect GAF scores, of 
50, 51, 40-45, and that these scores represented social and 
occupational impairment, and were not related to any 
impairments due to physical or environmental limitations.  
The Board notes that a GAF score from 51-60 represents 
moderate impairment.  A GAF score of 41-50 represents serious 
impairment in social or occupational functioning (e.g. has no 
friends, unable to keep a job).  A GAF score of 31-40 
reflects major impairment in several areas such as work, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
Washington, DC, American Psychiatric Association, 1994.

In addition, the medical evidence also reflects that when the 
veteran was examined in August 2001, her PTSD was found to 
have been chronic and severe and to have rendered her unable 
to obtain or retain employment, notwithstanding the impact of 
her non-service-connected depression.  In this regard, the 
examiner in August 2001 concluded that the veteran's PTSD and 
depression had a tremendous impact on her social and 
occupational functioning.  The examiner determined that the 
veteran was unemployable.  While the examiner in August 2001 
did not separate out any of the veteran's psychiatric 
symptoms from her PTSD, the veteran's unemployability must be 
attributed to her service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a non-service-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).
In the Board's opinion, the evidence supportive of the 
veteran's claim is at least in equipoise with that against 
the claim and warrants the conclusion that the veteran's PTSD 
has resulted in a demonstrable inability to obtain or retain 
employment throughout the initial evaluation period.  
Accordingly, a 100 percent evaluation is warranted under the 
former criteria and the new criteria need not be considered.


Other consideration

In summary, the Board believes that competent and probative 
evidence of record strongly supports a finding that the 
veteran's PTSD is productive of total occupational and social 
impairment.  Thus, the Board finds that the former criteria 
for an evaluation of 100 percent have been met.  The benefit 
sought on appeal is accordingly granted.

In a written argument, dated in January 1993, submitted by 
the veteran's representative, he raised the issue of 
entitlement a total rating based on individual 
unemployability due to service-connected PTSD.  As discussed 
above, the Board is assigning a 100 percent disability rating 
for PTSD.

In VAOPGCPREC 6-99 (June 9, 1999), VA General Counsel 
determined that if VA has found a veteran to be totally 
disabled as a result of a particular service-connected 
disability or combination of disabilities pursuant to a 
rating schedule, there is no need, and no authority, to 
otherwise rate that veteran totally disabled on any other 
basis. VA General Counsel went on to state that because both 
a 100 percent disability schedular rating and a total 
disability rating awarded pursuant to 38 C.F.R. § 4.16(a) 
(1999) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disabilities under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99.  The Board is bound by precedent opinions of 
VA General Counsel.  See 38 U.S.C.A. § 7104(c).

As discussed in detail above, the Board has found that a 100 
percent schedular evaluation is warranted for the veteran's 
PTSD.  Thus, pursuant to the holding of VA General Counsel in 
VAOPGCPREC 6-99, consideration of a total rating based on 
unemployability is no longer warranted.  The appeal as to 
this issue is dismissed as moot.  See Smith (Irma) v. Brown, 
10 Vet. App. 330, 334 (1997) [dismissal is the proper remedy 
to employ when an appeal has become moot].


ORDER

An initial evaluation of 100 percent for the veteran's PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

